JOSEPH J. SALITURO, Corporation Counsel Kenosha County
Kenosha County has a Library Planning Committee organized pursuant to sec. 43.11, Stats. According to the 1970 federal census, Kenosha County had a population of 117,917 and the City of Kenosha had a population of 78,805. The current estimate of Kenosha County's population, by the Department of Administration, is 122,252. You advise that the City of Kenosha is the only municipality within the county which presently maintains a library for its residents. Such library is organized pursuant to sec. 43.52, Stats.
You inquire whether the Kenosha County Board of Supervisors may create a single-county federated system.
I am of the opinion that it can even though the City of Kenosha is the only potential member currently operating a library.
As used in secs. 43.15 (4) (a) and 43.19, Stats., a federated public library system is the result of an agreement between the county, and the governing boards of "its underlying cities, villages and towns as have public libraries and are participatingin the system." (Emphasis added) . Sec. 43.15 (4) (a), Stats. There is no *Page 143 
requirement that the local municipalities be presently operating library systems or that the county be presently operating a library or a system. Sec. 43.001 (3), Stats., provides:
      "(3) `Public library system' means a system established as either a federated public library system under s. 43.19 or a consolidated public library system under s. 43.21."
Kenosha County meets the population requirements of sec. 43.15
(1) (a) as to population of the territory to be included; it is in excess of 85,000, and includes at least one public library established under sec. 43.52, Stats., in a city having a population in excess of 30,000.
Since Kenosha County has a population of less than 150,000, it is ineligible to create a county library system under sec. 43.57
(1), Stats. A county is a municipality within the meaning of that term as used in sec. 43.52 (1), Stats., and the predecessor statute did specifically use the term "county." See sec. 43.001
(4), Stats. Whereas Kenosha County could establish and maintain a public library under that section, it is not a necessary prerequisite to the establishment of a single-county federated system. Kenosha County would also qualify for establishment of a consolidated system. The advantages of the various systems should be discussed with the Division of Library Services, Wisconsin Department of Public Instruction. Section 43.13 (1) (a), Stats., provides that no public library system may be established without the approval of the division.
Whether a Kenosha County federated library system would qualify for the state aids provided in sec. 43.24, Stats., would in part be determined by the determination required of the Division of Library Services.
RWW:RJV